Case 1:19-cr-00850-JSR Document 24-12 Filed 01/22/20 Page 1 of 3




           EXHIBIT L
                 Case 1:19-cr-00850-JSR Document 24-12 Filed 01/22/20 Page 2 of 3




From:                              Imperatore, Edward (USANYS) <Edward.Imperatore@usdoj.gov>
Sent:                              Friday, January 17, 2020 2:01 PM
To:                                Eric.Bruce@freshfields.com; Bill Weinreb; daniel.torba@freshfields.com; William Burck;
                                   Michael Packard; Altin.Sila@freshfields.com; Sarah.Caruana@freshfields.com
Cc:                                Hartman, Scott (USANYS); Tracer, Daniel (USANYS)
Subject:                           RE: US v. Petit - Follow Up Questions Regarding Brady and Discovery
Attachments:                       2019-07-01 Status Report Submission [dckt 99_0].pdf; 2019-07-01 Status Report
                                   Submission [dckt 99_1].pdf


                                                    [EXTERNAL EMAIL]


Eric,

In response to questions 1 and 2 below, we received two presentations from counsel for the Mimedx Audit Committee
and reviewed those, and notes thereof, for Brady. We did not receive a presentation from the SLC. Nor did we receive
any final report produced by MiMedx’s Audit Committee or SLC. A publicly available SLC report summary, docketed at In
re MiMedx, 18 Civ. 4486 (WMR) (N.D.G.A.), Dkt. No. 99, is attached.

In response to question 3, to the extent you seek to identify the Distributors by name in your motion papers, we have no
objection.

In response to question 4, as we stated in our January 13, 2020 letter, we have not yet decided whether we will seek to
introduce evidence pursuant to Rule 404(b). If we decide to offer Rule 404(b) evidence related to another distributor,
we will provide appropriate Brady disclosures at the time we provide 404(b) notice.

Thank you,
Ed



From: Eric.Bruce@freshfields.com <Eric.Bruce@freshfields.com>
Sent: Thursday, January 16, 2020 11:21 AM
To: billweinreb@quinnemanuel.com; Hartman, Scott (USANYS) <SHartman@usa.doj.gov>
Cc: Imperatore, Edward (USANYS) <EImperatore@usa.doj.gov>; daniel.torba@freshfields.com;
williamburck@quinnemanuel.com; michaelpackard@quinnemanuel.com; Altin.Sila@freshfields.com;
Sarah.Caruana@freshfields.com
Subject: US v. Petit - Follow Up Questions Regarding Brady and Discovery

Scott, Daniel, and Ed,

In our continuing review of the discovery and Brady letters provided thus far, as well as preparing for upcoming motions,
we have the following questions:

    1. Does the government have possession of any or all presentations, white papers, letters, etc. that were submitted
       to you or displayed to you by MiMedx and/or their counsel in connection with MiMedx’s internal investigation and
       cooperation with DOJ/SEC?

             a. By way of example only, does the government have possession of:
                     i. the final report produced by MiMedx’s SLC?
                    ii. the final report produced by MiMedx’s Audit Committee?
                                                             1
                    Case 1:19-cr-00850-JSR Document 24-12 Filed 01/22/20 Page 3 of 3
                       iii. PowerPoint presentations presented to the government by MiMedx’s counsel?

       2. Have the documents referenced above, as well as any and all notes taken by government counsel or agents
          during such meetings and presentations, been reviewed for Brady material and the results produced to us?

       3. What is the government's position, if any, as to whether Distributors 1-4 can be named in our pre-trial motions
          (and, relatedly, whether those entities names would need to be redacted from the public versions of any exhibits)?

       4. In response to our requests for Brady material related to distributors other than Distributors 1-4, you indicated that
          you “are not inclined to view any such request as implicating the Brady doctrine.” We understand your response
          to indicate you do not intend to introduce evidence regarding any sales to/accounting for those other distributors
          as part of your case in chief (e.g., as either 404(b) or intrinsic evidence), since such material would obviously
          implicates Brady if you did have such an intention. Please confirm our understanding is correct. If you cannot so
          confirm, we ask you to reconsider your position on this issue.

Many thanks,

Eric



Eric B. Bruce
Partner

Freshfields Bruckhaus Deringer US LLP
700 13th Street, NW
10th Floor
Washington, DC 20005-3960
T +1 202 777 4577 | M +1 917 626 5133
E Eric.Bruce@Freshfields.com
EA Stacy Robinson Stacy.Robinson@Freshfields.com
W Freshfields.com




(172959:0001)
This e-mail is confidential and may well also be legally privileged. If you have received it in error, you are on notice of its
status. Please notify us immediately by reply e-mail and then delete this message from your system. Please do not copy it
or use it for any purposes, or disclose its contents to any other person: to do so could be a breach of confidence. Thank
you for your co-operation. For information about how Freshfields Bruckhaus Deringer processes personal data please
refer to this Privacy notice. For further information about Freshfields Bruckhaus Deringer, please refer to our website at
www.freshfields.com.

Please contact our IT Helpdesk on +1 866 694 8435 or email ITHelp@freshfields.com if you need assistance.




                                                                 2
